IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 95-10516
                          Summary Calendar



GERALD L. BRUMLEY,

                                           Plaintiff-Appellant,


versus

UNITED STATES DEPARTMENT OF LABOR;
MARIE C. KALB, Claims Manager for the
UNITED STATES DEPARTMENT OF LABOR,

                                           Defendants-Appellees.


                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:94-CV-1288-D
                         - - - - - - - - - -

                            May 22, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Gerald L. Brumley contends that the district court erred in

concluding that his lawsuit was barred by the doctrine of res

judicata.   Four conditions must be satisfied to apply the

doctrine.   “First, the parties in a later action must be

identical to (or at least be in privity with) the parties in a

prior action.   Second, the judgment in the prior action must have


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
been rendered by a court of competent jurisdiction.    Third, the

prior action must have concluded with a final judgment on the

merits.   Fourth, the same claim or cause of action must be

involved in both suits.”   United States v. Shanbaum, 10 F.3d 305,

310 (5th Cir. 1994)(internal citations omitted).    The Eight

Circuit was a court of competent jurisdiction and it rendered a

final judgment in the prior case.     See Brumley v. United States

Dep’t of Labor, 28 F.3d 746, 746-48 (8th Cir. 1994), cert.

denied, 115 S. Ct. 734 (1995).

     Both suits arise from the Departmentr of Labor’s decision

not to give effect to Brumley's election of benefits because he

did not complete form CA-8.     See Slaughter v. AT&T Information

Systems, Inc., 905 F.2d 92, 93-94 (5th Cir 1990); Agrilectric

Power Partners, Ltd. v. General Electric Co., 20 F.3d 663, 664

(5th Cir. 1994).

     On appeal, Brumley does not challenge the district court

conclusion that Kalb was in privity with the Department of Labor

as their employee.   As this issue was not discussed in the brief,

it is deemed abandoned.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).     This court

"will not raise and discuss legal issues that [an appellant] has

failed to assert."   Id.

     The Department of Labor’s motion to supplement the record is

denied as unnecessary.

     AFFIRMED; MOTION DENIED.